DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. Applicant argues neither Consigny nor Boire disclose or teach a scaffold that envelops a vascular anastomosis without the aid of sutures, adhesives, or a pre-set fixed shape. Applicant argues Consigny uses a few ways to fixate the scaffold to vein, which can include suture, adhesives, or a pre-set fixed shape and Boire uses a pre-set fixed shape to wrap around a vessel. First it is noted that there is no support in the specification for the scaffold being fixed without adhesives or a pre-set shape. This is addressed in detail below in the rejections under 112. Second, the arguments are not persuasive because the limitation is directed to the intended use of the device. The device of Consigny in view of Boire includes the same shape memory polymer disclosed by the instant application, therefore the device of Consigny as modified to be formed of the shape memory polymer taught by Boire is capable of being fixed without sutures, adhesives, or a pre-set shape. It is noted that applicant’s device appears to have a pre-set shape (see “original” shape throughout the specification). Based on applicant’s arguments, it is possible the limitation “without the aid of…a pre-set fixed shape” may be directed to a .
Applicant argues claim 59 has been amended to require that the first shape is a permanent shape, the second shape is a temporary shape, and when implanted the temporary shape envelops the vascular anastomosis. Applicant argues the transition to a temporary shape which envelops the anastomosis is not taught by Consigny or Boire. As discussed in detail below these features are both directed to new matter and indefinite. Briefly, the specification does not disclose transitioning from a permanent shape to a temporary shape to envelop the vascular anastomosis. The specification discloses the temporary shape is for delivery of the device and the device returns to an original shape upon delivery and meeting or exceeding the melting temperature. It is unclear how a “permanent” shape can be moldable to a temporary shape as the term “permanent” means remaining unchanged indefinitely.
Applicant argues Consigny discloses a scaffold that has a preformed shape which is imposed upon the fistula therefore Consigny does not disclose a scaffold having a permanent shape which when implanted is transitioned to a temporary shape that envelops the vascular anastomosis. This feature is directed to the intended use of the device. While the scaffold of Consigny generally transitions from a temporary shape for delivery to a pre-set shape which envelops the vascular anastomosis (which is actually in line with the specification of the instant application), Consigny is not relied upon for teaching this intended use feature. As applicant notes, Consigny further discloses that the scaffold can be further 
Regarding Boire, applicant argues Boire also fails to disclose a scaffold having a permanent shape and transitioning to a temporary shape to envelop an anastomosis and instead discloses the opposite by disclosing that the patch can be fixed into a temporary shape and recover an original shape when triggered by an external stimulus such as heating above its melting temperature. Again, this is in fact similar to applicant’s disclosed method of delivering the scaffold in a temporary shape and returning the scaffold to a pre-set shape upon meeting or exceeding the melting temperature. Applicant argues an important distinction between the use disclosed by Boire and the claimed limitation is that the scaffold of the current application must be constructed around the vascular anastomosis and to do so it must be moldable to have a custom fit. If the scaffold recovered its permanent shape, it would impose its shape on the anastomosis and inhibit the ability of the scaffold to be custom-molded so that the anastomosis does not undergo any additional stress placed on it by the scaffold. First it is noted that applicant’s specification does not disclose that the device does not recover a pre-set or “permanent” shape upon delivery. Throughout the specification, the use of the device includes using a temporary shape to deliver the scaffold and the specification does not disclose a temporary shape which envelops the vascular anastomosis. Based on applicant’s arguments, it appears applicant may be trying to say that the pre-set shape can be further molded to a second shape when the melting temperature is met or exceeded (applicant has not point out support for such a feature). If this is true, then a scaffold formed of the polymer taught by Boire, which is identical to the material of the instant application, is capable of being molded from a first pre-set shape to a second shape which envelops a vascular anastomosis. The new claim limitations are directed to the intended use of the device since they require an external force being applied at a specified temperature and around a vascular anastomosis which is not positively claimed. A recitation of the intended use of the claimed invention must result in a structural difference .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-68 and 70-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant did not specifically point out support for the new claim limitations. There is no support for the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-68 and 70-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 59, lines 6-7 recite that the scaffold is configured to “be moldable from a first shape to a second shape by an external force” but then lines 7-8 recites “the first shape being a permanent shape”. It is unclear how a “permanent” shape could be moldable to a second shape when the word “permanent” means remaining unchanged indefinitely. 
It is further unclear how the temporary shape could be the shape that envelops the vascular anastomosis. The specification discloses that the SMPs recover their original, permanent shape from a different, temporary shape by heating above a shape transition temperature and states heating SMPs above their transition temperature enable facile molding of external supports around geometrically-complex anastomoses (par.56). It does not appear that a temporary shape is the shape which goes around the anastomoses. The specification discloses the temporary shape as a shape suitable for delivery (see pars.100-101) and that the temporary shape requires an external force to maintain the temporary shape (par.86). Therefore, it is unclear how a “temporary shape” envelops the vascular anastomosis and unclear how the scaffold in the temporary shape can envelop and be fixed without the aid of a pre-set fixed shape.
Claim 72 is indefinite for reasons similar to the reasons discussed above with respect to claim 59. It is unclear how the scaffold can be moldable from a permanent shape to a temporary shape and unclear how the scaffold can be fixated without the aid of a pre-set fixed shape when the specification discloses that the scaffold transforms from a temporary shape to an original shape (which is a pre-set fixed shape). It is further unclear how the temporary shape, disclosed as being used to deliver the device minimally invasively (par.100), could envelop a vascular anastomosis when implanted. 
Claim 74 recites “a first shape to a second shape”. It is unclear if these are the same as the permanent shape and temporary shape as recited in claim 72 or different shapes. For examination, the 
Claims 75-77 each refer to “the second shape” and as in claim 74, it is unclear if this is the temporary shape or another shape.
In claim 75 it is unclear if “a tissue” is the same as the vascular anastomosis which is recited in claim 72 since claim 72 states that the temporary shape envelops a vascular anastomosis while claim 75 states that the second shape is configured to surround a tissue. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-68, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny et al. 2015/0119908 (hereafter referred to as Consigny) in view of Boire et al. “Development of a shape memory patch for vascular injuries” Proceedings of the ASME 2013 Summer Bioengineering Conference, June 26-29, 2013. Retrieved from https://proceedings.asmedigitalcollection.asme.org on 8/7/2019 (hereafter referred to as Boire). 
Regarding claims 59-63, Consigny discloses an implantable tissue support device comprising a biodegradable polymeric macroporous scaffold (par.89 discloses the scaffold may be biodegradable; par.90 discloses the scaffold may be polymeric and biodegradable as disclosed in application 13/525145; figs. 6-10 show macroporous scaffolds and par.42 refers to pores of the type disclosed by Consigny et al. 2007/0142897 which teaches in par.25 that the pores are large enough to accept a 1.29 mm or 1.63 mm 
Boire discloses an extravascular device, in the same field of endeavor, wherein a shape memory polymer of a scaffold includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable (see poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) wherein the allyl-functionalized monomer is photocrosslinkable and the (ε-caprolactone) is not photocrosslinkable in pg.1, col.2, par.1), wherein the polymeric scaffold has a melting temperature of 37°C or less (table 1; pg.2, col.1, par.3 states Tm should be below 37°C to enable shape recovery in the body), at least 95% or greater shape fixity and 95% or greater shape recovery (table 1; pg.2, col.1, par.4), and wherein the device is moldable from a first shape to a second shape by an external force when the melting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the biodegradable shape memory polymer taught by Boire as the shape memory material for the tissue supporting device of Consigny in order to provide a biodegradable shape memory polymer capable of changing shape during delivery without risky heating procedures. It would have been further obvious to select the shape memory polymer taught by Boire as the shape memory material of the tissue supporting device of Consigny since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Boire and Consigny are both directed to shape memory materials for extravascular devices, therefore since Boire teaches the claimed shape memory polymer is suitable for use in extravascular devices requiring a shape memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the shape memory polymer taught by Boire for the shape memory material of Consigny. The examiner also notes that because the material of Boire is the same as the claimed material and the material disclosed in the instant application, the material of Boire is capable of being molded as claimed. Regarding the limitation of the scaffold being capable of being fixed without the aid of sutures, adhesives, or a pre-set fixed shape and being capable of being moldable from a first permanent shape to a second temporary shape wherein when implanted the second temporary shape envelops the vascular anastomosis (these new limitations are indefinite for the reasons discussed above but examined as best understood), the limitations are directed to the intended use of the device and because the material taught by Boire is identical to the material of the instant application, the material is inherently capable of being moldable and used as claimed. In other words, a scaffold of Consigny as 
	Regarding claims 64 and 65, the polymer taught by Boire is the same as the polymer of the instant application, therefore the device of Consigny in view of Boire is capable of being used as claimed. Also see Consigny figs. 2D and 6-10 for the scaffold being molded around a vein. 
	Regarding claim 66, see at least par.27 of Consigny for delivery of anti-neointimal therapeutic agents and par.94 of Consigny for tissue remodeling.
	Regarding claim 67, while Consigny in view of Boire discloses the invention substantially as claimed, Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 0.05 and 200 MPa. However, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus, especially because the claimed range is very large.
	Regarding claim 68, while Consigny in view of Boire discloses the invention substantially as claimed, Consigny in view of Boire does not specifically state that the scaffold is maintained at least one year after implantation. However, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) taught by Boire is identical to the material of the invention, therefore, the scaffold material of Boire would appear to inherently be maintained at least one year after implantation. Further, Consigny 
	Regarding claim 70, see Consigny par.27 for several pharmacological agents.
	Regarding claim 71, see Boire table 1 and pg.2, col.1, par.4 for the claimed values.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire as applied to claim 59 above, and further in view of Shandas et al. 2009/0248141 (hereafter referred to as Shandas). Regarding the claimed Young’s modulus at 37 degrees C of between 1-100 MPa, while Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 1-100 MPa, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus. However, even if one were to prove with evidence that this is not an inherent property of the polymeric scaffold taught by Boire, such a feature is obvious in view of Shandas.
Shandas teaches a tissue support device, in the same field of endeavor, wherein the device is formed of a shape memory polymer having a Young’s Modulus between 1-50 MPa depending on application requirements and teaches a lower modulus of elasticity when devices need to deform along with the vessel over the cardiac pumping cycle (pars.199-200).
. 
Claims 72 and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire as applied to claim 59 above, and further in view of Shandas in view of Boey et al. 2012/0010636 (hereafter referred to as Boey). 
Regarding claims 72 and 74, Consigny discloses an implantable tissue support device comprising a biodegradable polymeric macroporous scaffold (par.89 discloses the scaffold may be biodegradable; par.90 discloses the scaffold may be polymeric and biodegradable as disclosed in application 13/525145; figs. 6-10 show macroporous scaffolds). Consigny discloses the scaffold is capable of being fixed without the aid of sutures or adhesives (par.131 discloses fingers 86a, 86b provide secure fixation), and discloses the device has greater than 50% porosity as shown in at least figs.2D and 6-10 (also see “highly porous” in par.108). Consigny discloses the invention substantially as claimed, and Consigny further discloses the scaffold has a preformed shape that is placed around a vein and reformed to the preset shape (pars. 7, 9, 12, 109, and 125) and discloses the scaffold material may be shape memory alloys in par.89, polycaprolactone in pars.11 and 37, and a bioresorbable shape memory polymer in par.90. However, Consigny does not disclose that the scaffold comprises a shape memory polymer wherein the polymer includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable, wherein the scaffold is configured to have a melting temperature of 37°C or less and at least 95% or greater shape fixity and 95% or greater shape recovery.
Boire discloses an extravascular device, in the same field of endeavor, wherein a shape memory polymer of a scaffold includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable (see poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) wherein the allyl-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the biodegradable shape memory polymer taught by Boire as the shape memory material for the tissue supporting device of Consigny in order to provide a biodegradable shape memory polymer capable of changing shape during delivery without risky heating procedures. It would have been further obvious to select the shape memory polymer taught by Boire as the shape memory material of the tissue supporting device of Consigny since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Boire and Consigny are both directed to shape memory materials for extravascular devices, therefore since Boire teaches the claimed shape memory polymer is suitable for use in extravascular devices requiring a preset shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the shape memory polymer taught by Boire for the shape memory material of Consigny. Regarding the limitation of the scaffold being capable of being fixed without the aid of sutures, adhesives, or a pre-set fixed shape and being capable of being moldable from a permanent shape to a temporary shape by an external force when the melting temperature is met or exceeded, wherein when implanted the temporary shape envelops the vascular anastomosis (these new limitations are indefinite for the reasons discussed above but examined as best understood), the 
Regarding the biodegradable scaffold being maintained for greater than 2 months after implantation, while Consigny in view of Boire does not specifically state that the scaffold is maintained for greater than 2 months after implantation, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) taught by Boire is identical to the material of the invention, therefore, the scaffold material of Boire would appear to inherently be maintained for greater than 2 months after implantation. Further Consigny teaches biodegradable polymeric scaffolds are capable of supporting a vessel for a limited period of time and gives an example of 3, 4, 6, or 12 months following implantation (par.79). Therefore, even if the scaffold of Consigny in view of Boire is not inherently capable of being maintained for greater than 2 months after implantation, it would have been obvious to modify the device such that the device is maintained for greater than 2 months after implantation since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Regarding the claimed Young’s modulus at 37 degrees C of between 1-
Shandas teaches a tissue support device, in the same field of endeavor, wherein the device is formed of a shape memory polymer having a Young’s Modulus between 1-50 MPa depending on application requirements and teaches a lower modulus of elasticity when devices need to deform along with the vessel over the cardiac pumping cycle (pars.199-200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric scaffold of Consigny in view of Boire, if necessary, to have a modulus of elasticity of 1-50 MPa as taught by Shandas depending on application requirements. Consigny in view of Boire in view of Shandas discloses the invention substantially as claimed and as discussed above. Consigny discloses that the device is highly porous but does not disclose that the device has an average pore size of 750 microns.
Boey teaches a tissue support device that can be used as a vascular patch (par.32), in the same field of endeavor, wherein the average pore size may be about 0.7mm or 0.8mm for the purpose of allowing tissue to penetrate the pores during the healing process (par.45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an average pore size of 0.75 mm for the pores of the device of Consigny in view of Boire in view of Shandas since Boey teaches pores of about 0.7mm and 0.8mm are suitable for allowing tissue to penetrate the pores during the healing process. Selection of exactly 750 microns/0.75 mm would have further been obvious since it has been held that it is not inventive to discover the 
Regarding claim 75, see Consigny figs. 2D and 6-10 for the scaffold surrounding a tissue.
Regarding claim 76, see at least figs. 3A-5C of Consigny which show the device is deformable along the slot. Also, because the device of Consigny in view of Boire in view of Shandas in view of Boey comprises the same material claimed, the device is capable of being deformed along a length of the scaffold.
Regarding claim 77, see at least par.27 of Consigny for delivery of anti-neointimal therapeutic agents and par.94 of Consigny for tissue remodeling.
Claims 73 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire in view of Shandas in view of Boey as applied to claim 72 above, and further in view of Brophy et al. 2008/0293640 (hereafter referred to as Brophy). Consigny in view of Boire in view of Shandas in view of Boey discloses the invention substantially as claimed and as discussed above including delivering therapeutic agents to the vessel which the device surrounds (Consigny par.27). However, Consigny in view of Boire in view of Shandas in view of Boey does not specifically disclose a heparin coating including MK2i or that the heparin coating is configured to release the MK2i at a rate of 50 micrograms per day.
Brophy teaches a coating for a vascular device, in the same field of endeavor, wherein the coating comprises heparin including a MK2i wherein the heparin is used for controlling the release rate of the MK2i (par.48) and the MK2i is used for the purpose of inhibiting intimal hyperplasia while not inhibiting EC proliferation (par.124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the heparin coating including a MK2i as taught by Brophy for a coating on the polymeric scaffold of Consigny in view of Boire in view of Shandas in view of Boey in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774